Citation Nr: 0113536	
Decision Date: 05/14/01    Archive Date: 05/23/01

DOCKET NO.  98-00 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an initial, compensable rating for right 
ear hearing loss.

2.  Entitlement to service connection for left ear hearing 
loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel


INTRODUCTION

The veteran had active naval service from August 1975 to May 
1979.  This matter comes to the Board of Veterans' Appeals 
(Board) from Department of Veterans Affairs (VA) Oakland 
Regional Office (RO) decisions which in September 1997, 
granted service connection for right ear hearing loss, 
assigning it a noncompensable rating, and denied service 
connection for left ear hearing loss, and in August 1998 
denied service connection for tinnitus.


FINDINGS OF FACT

1.  The veteran has Level I hearing in his service-connected 
right ear.

2.  The most recent left ear auditory thresholds at 500, 
1,000, 2,000, 3,000 and 4,000 Hertz are 10, 0, 15, 30, and 30 
decibels, respectively; speech recognition ability in that 
ear is 94 percent correct.

3.  There is a medical diagnosis of tinnitus, and the 
evidence indicates that it is likely to have developed as a 
result of excessive noise exposure and acoustic trauma in 
service.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for right ear 
hearing loss have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.85, 4.86, Code 6100.

2.  The veteran's left ear hearing is not a disability within 
the meaning of the applicable regulatory criteria.  38 C.F.R. 
§ 3.385 (2000).

3.  Resolving the benefit of the doubt in the veteran's 
favor, his tinnitus was incurred in active service.  
38 U.S.C.A. §§ 1131, 5107(b) (West 1991); 38 C.F.R. § 3.102 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), was enacted, which provides new statutory 
requirements regarding notice to a veteran and his 
representative and specified duties to assist in the 
development of his claims.  On full review of the claims 
folder, the Board finds that all required notice and 
development action specified in the new law have been 
complied with during this appeal.  Specifically, the Board 
finds that the November 1997 statement of the case, numerous 
subsequent supplemental statements of the case, and February 
2001 Travel Board hearing, provided to both the veteran and 
his representative, specifically satisfy the requirement at 
§ 5103A of the new statute in that they clearly notify the 
veteran and his representative of the evidence necessary to 
substantiate his claims. 

The Board finds that the duty to assist provided under the 
amended § 5103A have been fulfilled as all the evidence and 
records identified by the veteran as plausibly relevant to 
his pending claims has been collected for review.  The 
clinical evidence of record contains sufficient information 
to rate the veteran's hearing loss and tinnitus disabilities 
according to the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204 (1994).  The Board is satisfied that 
the veteran has been adequately assisted in the development 
of his claims, and that there are no outstanding pertinent 
records which the RO has not obtained or attempted to obtain.  
No further assistance is necessary to comply with the 
requirements of this new legislation or any other applicable 
rule or regulation regarding the development of the veteran's 
claims.

The veteran's service medical records show normal hearing, 
bilaterally, on service entrance medical examination in 
August 1975.  On a reference audiogram in December 1975, 
auditory thresholds in the left ear ranged from 5 to 25 
decibels; in December 1978, they ranged from 10 decibels (at 
500 and 1,000 Hertz), 25 decibels (at 2,000 and 4,000 Hertz), 
and 30 decibels (at 3,000 Hertz).  On service separation 
medical examination in April 1979, auditory thresholds at 
500, 1,000, 2,000, 3,000, and 4,000 Hertz were 15, 10, 25, 
35, and 25 decibels, respectively, in the right ear, and 25, 
15, 25, 30, and 25 decibels, respectively, on the left.  

His service records show that he served aboard aircraft 
carriers, U.S.S. Constellation and U.S.S. Midway; his 
military occupational specialty was aviation machinist's 
mate, and he had training working around power plants and 
"related systems."

On VA audiological examination in August 1997, the veteran 
reported decreased hearing acuity, bilaterally, since the 
1970s, and recurrent tinnitus, noting that he had history of 
in-service noise exposure (while working as jet engine 
mechanic on flight deck).  On examination, auditory 
thresholds at 500, 1,000, 2,000, 3,000, and 4,000 Hertz were 
5, 5, 15, 45, and 40 decibels, respectively, in the right ear 
(average loss, based on all except the 500 Hertz frequency, 
was 26 decibels), and 5, 0, 15, 30, and 30 decibels, 
respectively, on the left; speech recognition ability was 100 
percent correct in the right ear, and 96 percent correct on 
the left.  High frequency sensorineural hearing loss in the 
right ear, and hearing within normal limits on the left were 
diagnosed.  

On June 1998 private audiological examination, the veteran 
reported hearing loss and tinnitus since noise exposure in 
service, noting that he also had history of occupational 
noise exposure.  On examination, bilateral high frequency 
sensorineural hearing loss, greater on the right, was 
diagnosed.  

On VA audiological examination in August 1998, including a 
review of the claims file, the veteran reported bilateral 
hearing impairment and constant bilateral tinnitus since 
service.  On examination, auditory thresholds at 500, 1,000, 
2,000, 3,000, and 4,000 Hertz were 0, 5, 15, 45, and 40 
decibels, respectively, in the right ear (average loss, 
computed based on all of the aforementioned frequencies 
except at 500 Hertz, was 26 decibels), and 10, 0, 15, 30, and 
30 decibels, respectively, on the left; speech recognition 
ability was 100 percent correct in the right ear, and 94 
percent correct on the left.  High frequency sensorineural 
hearing loss in the right ear, hearing within normal limits 
on the left, and tinnitus were diagnosed.  The examiner 
opined that "service connection for tinnitus [was] not 
clearly established," as the veteran's exposure to excessive 
noise at work "may be contributing to its increase." 

In October 1999, the veteran's spouse indicated that she has 
known him since 1979 and, since that time, not a day has gone 
by without him experiencing some hearing impairment or 
tinnitus.  His hearing loss and tinnitus reportedly affected 
his ability to function both at work and at home.

At a February 2001 Travel Board hearing, the veteran and his 
spouse testified that he had bilateral hearing loss and 
tinnitus since excessive noise exposure and acoustic trauma 
in service (during service, he reportedly worked around 
aircraft and was also exposed to aircraft noise while 
sleeping under the flight deck aboard aircraft carriers).  
They indicated that he had functional impairment due to 
hearing loss and tinnitus, frequently not hearing or not 
hearing correctly what was being said to him or around him.  
His ability to discriminate between the different sounds in 
the environment was reportedly also impaired.

Increased rating claim:

Disability ratings are based, as far as practicable, on 
average impairment of earning capacity attributable to 
specific disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2000).  Generally, the degrees of disability specified are 
considered adequate to compensate for loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  
38 C.F.R. § 4.10 (2000).  If there is a question as to which 
of two evaluations should apply, the higher rating is 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is assigned.  38 C.F.R. § 4.7 (2000).

In rating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  A claim placed in 
appellate status by disagreement with the initial rating 
award and not yet ultimately resolved is an original claim, 
as opposed to a new claim for increase.  Fenderson v. West, 
12 Vet. App. 119 (1999).

On the other hand, where entitlement to compensation has 
already been established, disagreement with an assigned 
rating is a new claim for increase, based on facts different 
from a prior final claim.  Suttmann v. Brown, 5 Vet. 
App. 127, 136 (1993); Proscelle v. Derwinski, 2 Vet. 
App. 629, 631-32 (1992) (in a claim for increased rating, 
appellant claims the disability has increased in severity 
since a prior final decision).  In such claims, the present 
level of disability is of primary concern; although a review 
of the recorded history of a disability is required to make a 
more accurate evaluation, past medical reports do not have 
precedence over current findings.  38 C.F.R. § 4.2 (2000); 
Francisco v. Brown, 7 Vet. App. 55 (1994).

In this case, the veteran noted disagreement with the initial 
rating assigned his right ear hearing loss following a grant 
of service connection, and perfected his appeal as to that 
issue; thus, the propriety of the rating from effective date 
of the award of service connection through to final 
resolution of the issue is currently before the Board.  
Grantham v. Brown, 114 F.3d 1156 (1997); Fenderson, 12 Vet. 
App. 119. 

The veteran's service-connected right ear hearing loss is now 
rated under 38 C.F.R. § 4.85, Code 6100, and a noncompensable 
rating is assigned.

During the pendency of this appeal, the rating criteria under 
which diseases of the ear and other sense organs are rated 
were amended, effective June 10, 1999.  38 C.F.R. § 4.85 et 
seq. (see 64 Fed. Reg. 25,202-210).  Consistent with Marcoux 
v. Brown, 10 Vet. App. 3, (1996), holding that a liberalizing 
regulatory change during pendency of a claim must be applied 
if it is more favorable to the claimant, so long as the 
Secretary has not enjoined retroactive application, Id. at 6, 
citing Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991), the 
version of the criteria for diseases of the ear most 
favorable to the veteran must be applied.  

The defined purpose of the regulatory changes was the overall 
revision of the rating schedule based on medical advances, 
etc., rather than representing liberalizing interpretations 
of regulations; the purpose of the change was to assure more 
equitable evaluations in a small number of veterans with 
unusual patterns of hearing impairment.  The comments clarify 
that the changes were not intended to be substantive.  See 62 
Fed. Reg. 25,204 (May 11, 1999).  Nonetheless, the veteran 
was provided notice of the change in the regulations 
pertaining to the rating of diseases of the ear and other 
sense organs.

Impairment of auditory acuity is evaluated using the criteria 
in 38 C.F.R. § 4.85.  Assignment of disability ratings for 
hearing impairment are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Evaluations of 
hearing loss range from noncompensable to 100 percent based 
on organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests together 
with the average hearing threshold level as measured by pure 
tone audiometry tests in frequencies 1,000, 2,000, 3,000, and 
4,000 Hertz.  

To evaluate the degree of disability from bilateral service-
connected defective hearing, the rating schedule establishes 
eleven auditory acuity levels designated from level I for 
essentially normal acuity through level XI for profound 
deafness.  38 C.F.R. § 4.85 and Part 4, Diagnostic Code 6100.  

To evaluate the degree of disability if impaired hearing is 
service-connected in only one ear, in order to determine the 
percentage evaluation, the nonservice-connected ear will be 
assigned a Roman numeral designation for hearing impairment 
of I, subject to the provisions of 38 C.F.R. § 3.383 (which 
provides, in pertinent part, that compensation is payable for 
the combination of service-connected and nonservice-connected 
disabilities as if both disabilities were service-connected, 
if there is total deafness due to disability in the service-
connected and nonservice-connected ear).  38 C.F.R. 
§ 4.85(f).

Under VA schedular standards (in effect prior to an after 
June 10, 1999), the test results reported from August 1997 
and August 1998 VA audiological evaluations reveal that the 
veteran's right ear hearing acuity is at Level I.  Hearing 
impairment in the left ear is not service-connected and is 
therefore assigned Level I for the purpose of rating 
disability from the service-connected right ear hearing loss 
(and there is no evidence of deafness in either the right or 
left ear).  Level I hearing in both ears warrants a 
noncompensable evaluation.  38 C.F.R. § 4.85, Diagnostic Code 
6100.  Consequently, entitlement to a rating greater than the 
currently assigned 0 percent for his right ear hearing loss 
is not established under the rating criteria.  To be assigned 
a higher evaluation under VA schedular standards, the average 
pure tone thresholds and/or speech recognition scores would 
have to reflect more significantly impaired hearing than is 
evident in the aforementioned audiometric examinations.  
Thus, the preponderance of the evidence is against his claim 
for a compensable rating under the rating criteria.  

The Board stresses that the preponderance of the evidence is 
against the veteran's claim for a compensable rating for 
right ear hearing loss, and it presents no question as to 
which of two evaluations should be applied.  Thus, 38 C.F.R. 
§ 4.7 is inapplicable.

Service connection claims:

Service connection may be allowed for a chronic disability, 
resulting from an injury or disease, incurred in or 
aggravated by the veteran's period of active service.  
38 U.S.C.A. § 1131.  Service connection may also be allowed 
on a presumptive basis for sensorineural hearing loss, if the 
disability becomes manifest to a compensable degree within 
one year after separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(2000).

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required when the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b) 
(2000).  

The U.S. Court of Appeals for Veterans Claims (the Court) has 
held that lay observations of symptomatology are pertinent to 
the development of a claim of service connection, if 
corroborated by medical evidence.  See Rhodes v. Brown, 
4 Vet. App. 124, 126-27 (1993).  The Court established the 
following rules with regard to claims addressing the issue of 
chronicity.  Chronicity under the provisions of 38 C.F.R. 
§ 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
and still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the 
Court's case law, lay observation is competent.  If the 
chronicity provision is not applicable, a claim may still be 
well grounded if (1) the condition is observed during 
service, (2) continuity of symptomatology is demonstrated 
thereafter and (3) competent evidence relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 495 (1997).  A lay person is competent to testify 
only as to observable symptoms.  A lay person is not, 
however, competent to provide evidence that the observable 
symptoms are manifestations of chronic pathology or diagnosed 
disability.  Falzone v. Brown, 8 Vet. App. 398, 403 (1995).

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between the disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1994).  However, service connection may be 
granted for a post-service initial diagnosis of a disease 
that is established as having been incurred in or aggravated 
by service.  38 C.F.R. § 3.303(d) (2000).  

Generally speaking, in decisions on claims for VA disability 
benefits, a veteran is entitled to the "benefit of the 
doubt" when there is an approximate balance of positive and 
negative evidence.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  When the evidence supports 
the claim or is in relative equipoise, the veteran prevails.  
Gilbert, 1 Vet. App. at 56.  Further, where the fair 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule has no application.  Id.

Based on the entire evidence of record, as discussed above, 
the Board finds that service connection for left ear hearing 
loss is not warranted.  The threshold for normal hearing is 
from 0 to 20 decibels, and higher threshold levels indicate 
some degree of hearing loss.  Hensley v. Brown, 5 Vet. 
App. 155, 158 (1993).  Impaired hearing will be considered to 
be a disability for VA service connection compensation 
purposes when the auditory threshold level in any of the 
frequencies 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 
decibels or greater, or the thresholds for at least three of 
these frequencies are 26 decibels or greater, or speech 
recognition scores are less than 94 percent correct.  
38 C.F.R. § 3.385.  

As discussed above, the evidence of records shows diminished 
hearing acuity in the veteran's left ear, during active 
service and on post-service audiological examination; on 
private audiological examination in June 1998, sensorineural 
hearing loss in the left ear was diagnosed.  However, 
decreased hearing acuity in that ear, recorded at any time 
during and/or after active service, does not constitute a 
disability for which service connection may be granted under 
38 C.F.R. § 3.385.  

The Board is mindful of the contentions of the veteran and 
his spouse that he has experienced bilateral hearing loss 
since his noise exposure and acoustic trauma in service.  
While the credibility of their contention is not challenged 
and their competence to testify with regard to observable 
symptoms such as impaired ability to hear is consistent with 
Cartright v. Derwinski, 2 Vet. App. 24 (1991), they are 
simply not competent, as lay people, to render a medical 
diagnosis of left ear hearing loss, or to provide an 
etiological link between active service and any current 
symptomatology.  See Grivois v. Brown, 6 Vet. App. 136, 140 
(1994), citing Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

In reaching its decision, the Board has considered the matter 
of resolution of the benefit of the doubt in the veteran's 
favor; however, as indicated above, application of the rule 
is only appropriate when the evidence is evenly balanced or 
in relative equipoise.  38 U.S.C.A. § 5107(b); Gilbert, 
1 Vet. App. at 53-56.  Such is not the case here as the 
weight of the evidence is against the claim of service 
connection for left ear hearing loss.

Based on the entire record, as discussed above, the Board 
finds that the evidence supports service connection for the 
veteran's tinnitus.  Although his service records do not 
actually reveal any report or clinical finding indicative of 
tinnitus, and the disability was not diagnosed for several 
years after service separation, his service records show that 
his military occupational specialty and training during 
service aboard aircraft carriers were consistent with 
exposure to excessive noise/acoustic trauma.  On VA 
audiological examination in August 1997 and August 1998, the 
presence of tinnitus was indicated.  Although the examiner 
indicated, in August 1998, that service connection for 
tinnitus was not clearly established as the veteran also had 
a history of occupational noise exposure, he has a service-
connected right ear hearing loss disability which is shown to 
have developed as a result of in-service noise exposure; by 
concluding that the veteran's occupational noise exposure 
contributed to the increase of tinnitus, the examiner did not 
affirmatively opine that the onset of tinnitus was unrelated 
to in-service noise exposure.  Taking into account the 
evidence in its entirety and resolving the benefit of the 
doubt in the veteran's favor, the Board finds that his 
tinnitus is at least as likely as not to be related to his 
active naval service.  38 U.S.C.A. § 5107(b).


ORDER

A compensable rating for right ear hearing loss is denied.

Service connection for left hearing loss is denied.

Service connection for tinnitus is granted.



		
	J. F. Gough
	Member, Board of Veterans' Appeals

 



